PER CURIAM.
Upon examination of the interlocutory orders on appeal we are of the opinion that the appellant has failed to demonstrate reversible error. At this juncture we can find no prejudice in the action taken by the trial court granting defendant’s motion to dismiss with leave for plaintiffs to file an amended complaint. With respect to the order directing defendant to answer interrogatories we are not persuaded that the entry of the order was beyond the trial court’s authority nor inappropriate under the case as postured before the trial court. See Willey v. W. J. Hoggson Corporation, 89 Fla. 446, 105 So. 126 (1925).
Affirmed.
OWEN, C. J., and CROSS and MA-GER, JJ., concur.